DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed on September 23, 2020 have been entered. Accordingly, claims 1, 4-9, 11-12, 15, 18-19, 22-23, 26 and 31-36 are currently pending in this application, wherein claims 6, 12, 22-23, 26 and 31-32 are withdrawn from consideration due to a restriction requirement.

Claim Objections
Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fluid displacement devices” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
(1) “fluid displacement devices configured to move the heat transfer fluid through the two or more beds and the one or more HHEXs”, in claims 1 and 34.
The aforementioned limitation meets the three-prong test, as follows: (A) the fluid displacement device is a nonce term; (B) the nonce term is modified by the claimed function of being “configured to move the heat transfer fluid […]”; and (C) the nonce term is not modified by sufficient structure, material, or acts to perform for performing the claimed function.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
(1) The specification appears to merely reiterate the claim language1 without providing a particular structure for what may be considered a “fluid displacement device”. Therefore, the claim is hereby rejected under § 112(b).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-5, 7-9, 11, 18-19, and 33-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As per claims 1 and 34, the claims recite “fluid displacement devices configured to […]”, which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification appears to merely reiterate the claim language in paragraphs 2, 37, 42 and 47, wherein paragraphs 42 and 47 explicitly describe that the “fluid displacement devices” are not shown. Although the specification and drawings respectively describe and depict the claimed pump(s), they do not provide a description of what may be considered a structure that infringes on a fluid displacement device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second For examination purposes, the “fluid displacement device” will be construed as a structure or device that allows fluid to flow within a magnetic refrigeration system.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
per se. It is unclear whether the claim is referring to the one or more poles, inter alia, of claim 1, or if the claim is referring to a different structure. For examination purposes, “the one or more magnetic circuit components” of claim 4 will be construed as at least one of the components of the “one or more poles” recited in claim 1. Appropriate correction and clarification are required.
	As per claim 5, the claim recites “the first axial end of the MR apparatus” and “the second axial end of the MR apparatus”, without proper antecedent basis.
	Claims 7-9, 11, 18-19, 33, and 35-36 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 9, 18-19, and 33-35 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Vetrovec (US 9702594 B2).
As per claim 1, Vetrovec discloses a magnetic refrigeration (MR) apparatus (100), comprising: two beds (any two of 154 and/or 156) of magnetocaloric material (MCM) arranged evident from at least figures 2 and 3) about a central axis (of 158); a heat transfer fluid (142); one hot side heat exchanger (HHEX) (168, or heat exchanger that is connected to end cap 168, as described in at least column 13, lines 37-39); one fluid displacement device (e.g., electric motor or engine that rotates the drive shaft 158 and causes the fluid 142 to flow) configured to move the heat transfer fluid through the two beds (any two of 154 and/or 156) and the one HHEX (see at least column 11, lines 6-21); and a magnetic-field source comprising one pole (158 and related components), the magnetic-field source configured to apply a time-varying magnetic field (which moves along arrow 118) oriented in a substantially radial direction (see at least figure 14) through the two beds (any two of 154 and/or 156) via relative rotation of the magnetic-field source (comprised by 158 and related components) with respect to the two beds (two of 154 and/or 156) about the central axis (see at least column 4, lines 12-26), wherein each pole (158 and related components) comprises a pole piece (158, per se), a first axial-end magnet (e.g., a topmost 146 in figure 2), a second axial-end magnet (e.g., a lowermost 146 in figure 2) spaced apart from the first axial-end magnet in an axial direction (axial direction of 158), and a flux return piece (any one of the four 148 flux return pieces).  
As per claim 4, Vetrovec discloses wherein a cross-sectional area of at least one of the one magnetic circuit component (one 146) of the magnetic-field source (see at least figures 2, 3 and 12A) is not constant2 along an entire length of the magnetic-field source (length of 158 and related components) parallel to the central axis (axis of 158), and wherein the cross-sectional area of the one magnetic circuit component (one 146) is normal to the central axis (evident from at least figure 12A).  
158 and related components) of the magnetic-field source further comprises a first axial-end flux return piece (a topmost 148) disposed at a first axial end (e.g. upper end) of the MR apparatus (100) adjacent3 to the first axial-end magnet (topmost 146) and a second axial-end flux return piece (a bottommost 148) disposed at a second axial end (lower end) of the MR apparatus (100) adjacent to the second axial-end magnet (lowermost 146).  
As per claim 7, Vetrovec discloses the system further comprising one gap flux return piece (a different 148, 160, 170, or 172), wherein the one gap flux return piece (148, 160, 170 or 172) is located near an axial end of the magnetic-field source (see at least figure 2).  
As per claim 9, Vetrovec discloses the system further comprising one circumferential flux return (172) that is at least partially located at an axial position (position adjacent 158) along the central axis (axis of 158) that is aligned (along the central axis of 158) with an axial position of the two beds (two of 154 and/or 156; see at least figure 2).  
As per claims 18 and 19, Vetrovec discloses wherein the one pole piece (158, per se) is tapered (see at least figure 3) on their axial-end surfaces (topmost end of 158) or side surfaces (at a radial surface towards the topmost end, as shown in figure 3).  
As per claim 33, Vetrovec discloses wherein the two beds (two of 154 and/or 156) at least partly circumferentially surround the magnetic-field source (comprised by 158 and related components) in a plane that is normal to the central axis (evident from at least figures 2 and 3).  
As per claim 34, Vetrovec discloses a method of transferring heat by a magnetic refrigeration (MR) apparatus (100), the MR apparatus having two beds of MCM (any two of 154 and/or 156)  arranged along a circumferential direction (see at least figures 2 and 3) about a axis of 158), a heat transfer fluid (142), one HHEX (168, 170, or heat exchangers associated therewith as described in at least column 13, lines 40-46), one fluid displacement device (e.g., electric motor or engine that rotates the drive shaft 158 and causes the fluid 142 to flow) configured to move the heat transfer fluid through the two beds (any two of 154 and/or 156) and the one HHEX (see at least column 11, lines 6-21), and a magnetic-field source comprising one pole (158 and related components), the magnetic-field source configured to apply a time-varying magnetic field (which moves along arrow 118) oriented in a substantially radial direction (see at least figure 14) through the two beds (any two of 154 and/or 158) via relative rotation of the magnetic-field source (comprised by 158 and related components) with respect to the two beds (two of 154 and/or 158) about the central axis (see at least column 4, lines 12-26), wherein each pole (158 and related components) comprises: a pole piece (158, per se), a first axial-end magnet (e.g., a topmost 146 in figure 2), a second axial-end magnet (e.g., a lowermost 146 in figure 2) spaced apart from the first axial-end magnet in an axial direction (axial direction of 158), and a flux return piece (any one of 148), said method comprising: reorienting a majority of the magnetic flux (represented by vector 186 in figures 9B and 12A) that is oriented in a substantially axial direction (of 158) at a surface of at least one of the first axial-end magnet (topmost 146) or the second axial-end magnet (lowermost 146) so that the majority of the magnetic flux (represented by vector 186) passes through at least one of the two beds in a substantially radial direction (as described in at least column 4, lines 12-26).  
As per claim 35, Vetrovec discloses wherein the MR apparatus further comprises a circumferential flux return (172) that is at least partially located at an axial position (position adjacent 158) along the central axis (axis of 158) that is aligned with an axial position of the two beds (two of 154 and/or 156; see at least figure 5), and wherein the method further comprises e.g., a fraction of the flux represented by 186 that exists outside of the plane of 154, per se) of the magnetic flux (186) intercepted by the circumferential flux return (172) in a substantially axial direction4 through the circumferential flux return (evident from figures 9B, 12A, and 14; and from the position of 154 and/or 156 as shown in figures 2-3 and 5-6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vetrovec (US 9702594 B2) in view of Kim et al. (US 20150267943 A1), herein Kim.
As per claim 8, Vetrovec may not explicitly disclose the system further comprising one or more through-hole passageways in the one or more gap flux return pieces, wherein at least one of the one or more through-hole passageways is at least partially occupied by flow tubes.  
On the other hand, Kim, directed to a magnetic cooling system, discloses one through-hole passageway (passageway for 160) in one gap flux return piece (142 or 152), wherein the one through-hole passageway (passageway for 160) is at least partially occupied by flow tubes (160, per se, as shown in at least figure 5, and as described in at least paragraphs 100-101). 
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art 
As per (1), it should be noted that Kim teaches that the gap flux return piece(s) (which are part of 140 and 152) allow the heat transfer fluid to flow therethrough to exchange heat (see at least paragraphs 79, 99 and 110). In other words, the flow tubes provide a means for transporting the thermal energy towards the heat exchangers, which can be used for cooling and/or heating a particular application. As per (2), one of ordinary skill in the art would recognize that since the prior art of Kim has successfully implemented its own teachings with regards to the gap flux return piece passageway and flow tubes, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Vetrovec. Said reasonable expectation of success is apparent from the fact that both Vetrovec and Kim are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. magnetic refrigeration). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Vetrovec may be significantly improved by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Vetrovec and to have modified them with the teachings of Kim, by having one through-hole passageway in the one gap flux return piece, wherein the one through-hole passageway is at least partially occupied by flow tubes, in order to provide a means to transport the thermal fluid towards the heat exchangers, further in order to ensure adequate heat transfer therein, as similarly suggested by Kim, without yielding unpredictable results.
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vetrovec (US 9702594 B2) in view of Non-Patent Literature Apex Magnets, herein NPL Apex (made of record in the PTO-892 form mailed on April 18, 2019).
As per claim 11, Vetrovec may not explicitly disclose wherein a length of the first axial-end magnets is at least 3 times greater than a thickness of the first axial-end magnet.  
On the other hand, one of ordinary skill in the art would recognize the claimed relative proportions between the length and the thickness of the axial-end magnets as a result-effective variable, i.e. a variable which achieves a recognized result, since the shape of a magnet will determine its magnetic strength. Per MPEP § 2144.05 (II), it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. The following findings of fact are hereby presented to establish a prima facie case of obviousness for routine experimentation of the aforementioned result-effective variable.
measured perpendicular to vector 186 in figures 13A-13B) and the thickness of the axial-end magnet (measured parallel to vector 186 in figures 13A-13B) will determine the strength of the magnetic field of the axial-end magnet. NPL Apex describes how different magnet shapes and proportions will affect the strength of the magnetic field of a magnet. As an example, NPL Apex describes that smaller surface areas at the poles (e.g. as in the case of bar-shaped magnets) will result in weaker magnetic fields, whereas larger surface areas at the poles (e.g. as in the case of disc-shaped magnets) will result in stronger magnetic fields. Moreover, one of ordinary skill in the art will recognize that the prior art of Vetrovec discloses the general conditions of the claim (i.e. that the length of the axial-end magnet, which represents a surface area of the poles, as evidenced by the magnetization vector 186 shown in at least figures 13A-13B, is larger than a thickness thereof). That is, Vetrovec suggests having a larger pole surface area relative to a side surface area (i.e. length greater than thickness), such that the axial-end magnet provides a stronger magnetic field. Vetrovec also suggests that different shape magnets may be used (see at least column 10, lines 43-48). 
Therefore, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the length of the axial-end magnet be at least three times greater than the thickness of said axial-end magnet, as a matter of routine optimization, in order to reach a desired magnetic field strength for said axial-end magnet, without yielding unpredictable results.


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Vetrovec (US 9702594 B2) in view of Morimoto et al. (US 20120285179 A1), herein Morimoto.
As per claim 36, Vetrovec may not explicitly disclose wherein the magnetic field source comprises a plurality of poles, and wherein the pole piece for each of the plurality of poles is separate from the pole piece of any other one of the plurality of poles.
On the other hand, Morimoto, directed to a magnetic refrigeration system, discloses wherein the magnetic field source (see at least figures 1 and 2) comprises a plurality of poles (40 and 50), and wherein a pole piece (42 and 52, per se) for each of the plurality of poles (40 and 50, respectively) is separate from the pole piece of any other one of the plurality of poles (as evidenced by at least figure 2).
Furthermore, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.5 In the instant case, one of ordinary skill in the art would recognize that the mere duplication of the poles of the magnetic field source would not amount to new and unexpected results, since the effects of having multiple poles is well known. As evidenced by Morimoto, one may provide two separate poles within a cascaded system (see figures 1 and 2), wherein each pole may be used for a particular refrigeration stage. For instance, Morimoto discloses a first pole (40) containing a high-temperature end (11) and a middle low temperature end (13), while the second pole (50) contains a low temperature end (12) and a middle high temperature end (14; see at least figure 1 and paragraph 52). The first pole is thermally connected to the second pole via shifts (70 and 80; see at least figure 1 and paragraph 53). This particular arrangement allows each pole of the system to handle a smaller range of temperatures, while being connected in a cascade form, so as to achieve a desired cooling or see at least paragraphs 9-10). Therefore, one may include an additional, separate pole in Vetrovec as a matter of including additional stages to achieve a desired heating/cooling temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Vetrovec and to have modified them with the teachings of Morimoto, by having the magnetic field source comprise a plurality of poles, and wherein the pole piece for each of the plurality of poles is separate from the pole piece of any other one of the plurality of poles, as a matter of including additional refrigeration stages, in order to achieve a desired heating and/or cooling temperature, without yielding unpredictable results.

Response to Arguments
Applicant’s arguments, see page 7 of the Remarks, filed on September 23, 2020, with respect to the rejection(s) of claim(s) 1, 4-5, 7, 9 and 33-36 under § 102(a) (1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art which anticipates and/or renders obvious the claimed invention, as currently outlined herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraphs 2, 37, 42 and 47 of the printed publication: US 20190063795 A1.
        2 The term “not constant”, within the context of the claim, is construed as not extending over the entire length of the magnetic-field source.
        3 The term “adjacent” is defined as “not distant: nearby”, according to the Merriam-Webster Dictionary.
        4 The magnetic field/flux extends through the three-dimensions of space. As such, the circumferential flux return (172) will intercept at least a portion of the axial magnetic flux (186) from the magnetic-field source (146) located adjacent thereto.
        5 See MPEP 2144.04 (VI) (B).